

	

		II

		109th CONGRESS

		1st Session

		S. 820

		IN THE SENATE OF THE UNITED STATES

		

			April 15, 2005

			Mr. Feingold (for

			 himself and Ms. Collins) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To promote the development of health care cooperatives

		  that will help businesses to pool the health care purchasing power of

		  employers, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Promoting Health Care Purchasing

			 Cooperatives Act.

		2.Findings and

			 purpose

			(a)FindingsCongress

			 makes the following findings:

				(1)Health care

			 spending in the United States has reached 15 percent of the Gross Domestic

			 Product of the United States, yet 45,000,000 people, or 15.6 percent of the

			 population, remains uninsured.

				(2)After nearly a

			 decade of manageable increases in commercial insurance premiums, many employers

			 are now faced with consecutive years of double digit premium increases.

				(3)Purchasing

			 cooperatives owned by participating businesses are a proven method of achieving

			 the bargaining power necessary to manage the cost and quality of

			 employer-sponsored health plans and other employee benefits.

				(4)The Employer

			 Health Care Alliance Cooperative has provided its members with health care

			 purchasing power through provider contracting, data collection, activities to

			 enhance quality improvements in the health care community, and activities to

			 promote employee health care consumerism.

				(5)According to the

			 National Business Coalition on Health, there are nearly 80 employer-led

			 coalitions across the United States that collectively purchase health care,

			 proactively challenge high costs and the inefficient delivery of health care,

			 and share information on quality. These coalitions represent more than 10,000

			 employers.

				(b)PurposeIt

			 is the purpose of this Act to build off of successful local employer-led health

			 insurance initiatives by improving the value of their employees' health

			 care.

			3.Grants to self

			 insured businesses to form health care cooperatives

			(a)AuthorizationThe

			 Secretary of Health and Human Services (in this Act referred to as the

			 Secretary), acting through the Director of the Agency for

			 Healthcare Research and Quality, is authorized to award grants to eligible

			 groups that meet the criteria described in subsection (d), for the development

			 of health care purchasing cooperatives. Such grants may be used to provide

			 support for the professional staff of such cooperatives, and to obtain

			 contracted services for planning, development, and implementation activities

			 for establishing such health care purchasing cooperatives.

			(b)Eligible group

			 defined

				(1)In

			 generalIn this section, the term eligible group

			 means a consortium of 2 or more self-insured employers, including agricultural

			 producers, each of which are responsible for their own health insurance risk

			 pool with respect to their employees.

				(2)No transfer of

			 riskIndividual employers who are members of an eligible group

			 may not transfer insurance risk to such group.

				(c)ApplicationAn

			 eligible group desiring a grant under this section shall submit to the

			 Secretary an application at such time, in such manner, and accompanied by such

			 information as the Secretary may require.

			(d)Criteria

				(1)Feasibility

			 study grants

					(A)In

			 generalAn eligible group may submit an application under

			 subsection (c) for a grant to conduct a feasibility study concerning the

			 establishment of a health insurance purchasing cooperative. The Secretary shall

			 approve applications submitted under the preceding sentence if the study will

			 consider the criteria described in paragraph (2).

					(B)ReportAfter

			 completion of a feasibility study under a grant under this section, an eligible

			 group shall submit to the Secretary a report describing the results of such

			 study.

					(2)Grant

			 criteriaThe criteria described in this paragraph include the

			 following with respect to the eligible group:

					(A)The ability of

			 the group to effectively pool the health care purchasing power of

			 employers.

					(B)The ability of

			 the group to provide data to employers to enable such employers to make

			 data-based decisions regarding their health plans.

					(C)The ability of

			 the group to drive quality improvement in the health care community.

					(D)The ability of

			 the group to promote health care consumerism through employee education,

			 self-care, and comparative provider performance information.

					(E)The ability of

			 the group to meet any other criteria determined appropriate by the

			 Secretary.

					(e)Cooperative

			 grantsAfter the submission of a report by an eligible group

			 under subsection (d)(1)(B), the Secretary shall determine whether to award the

			 group a grant for the establishment of a cooperative under subsection (a). In

			 making a determination under the preceding sentence, the Secretary shall

			 consider the criteria described in subsection (d)(2) with respect to the

			 group.

			(f)Cooperatives

				(1)In

			 generalAn eligible group awarded a grant under subsection (a)

			 shall establish or expand a health insurance purchasing cooperative that

			 shall—

					(A)be a nonprofit

			 organization;

					(B)be wholly owned,

			 and democratically governed by its member-employers;

					(C)exist solely to

			 serve the membership base;

					(D)be governed by a

			 board of directors that is democratically elected by the cooperative membership

			 using a 1-member, 1-vote standard; and

					(E)accept any new

			 member in accordance with specific criteria, including a limitation on the

			 number of members, determined by the Secretary.

					(2)Authorized

			 cooperative activitiesA cooperative established under paragraph

			 (1) shall—

					(A)assist the

			 members of the cooperative in pooling their health care insurance purchasing

			 power;

					(B)provide data to

			 improve the ability of the members of the cooperative to make data-based

			 decisions regarding their health plans;

					(C)conduct

			 activities to enhance quality improvement in the health care community;

					(D)work to promote

			 health care consumerism through employee education, self-care, and comparative

			 provider performance information; and

					(E)conduct any other

			 activities determined appropriate by the Secretary.

					(g)Review

				(1)In

			 generalNot later than 1 year after the date on which grants are

			 awarded under this section, and every 2 years thereafter, the Secretary shall

			 study programs funded by grants under this section and provide to the

			 appropriate committees of Congress a report on the progress of such programs in

			 improving the access of employees to quality, affordable health

			 insurance.

				(2)Sliding scale

			 fundingThe Secretary shall use the information included in the

			 report under paragraph (1) to establish a schedule for scaling back payments

			 under this section with the goal of ensuring that programs funded with grants

			 under this section are self sufficient within 10 years.

				4.Grants to small

			 businesses to form health care cooperativesThe Secretary shall carry out a grant

			 program that is identical to the grant program provided in section 3, except

			 that an eligible group for a grant under this section shall be a consortium of

			 2 or more employers, including agricultural producers, each of which—

			(1)have 99 employees

			 or less; and

			(2)are purchasers of

			 health insurance (are not self-insured) for their employees.

			5.Authorization of

			 appropriationsFrom the

			 administrative funds provided to the Secretary, the Secretary may use not more

			 than a total of $60,000,000 for fiscal years 2006 through 2015 to carry out

			 this Act.

		

